ORDER
This matter have been duly presented pursuant to Rule 1:20— 10(b), following the granting of a motion for discipline by consent in DRB 17-309 of MAURO C. CASCI of LEONARDO, who was admitted to the bar of this State in 1976;
And the District IX Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.15(b)(failure to promptly notify a client or third person of receipt of funds or to deliver those funds), RPC 1.15(c)(failure to keep separate funds in which the lawyer *137and another claim an interest, until there is an accounting and severance of their interests), RPC 3.4(c)(knowingly violating an obligation under the rules of the tribunal), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the parties having agreed that respondent’s conduct violated RPC 1.15(b), RPC 1.15(c), RPC 3.4(c) and RPC 8.4(d), and that said conduct warrants a reprimand or lesser discipline;
And the Disciplinary Review Board having determined to dismiss the charged violation of RPC 1.15(b), for lack of sufficient facts to support this violation;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. IX-2015-0006E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20—16(e);
And good cause appearing;
It is ORDERED that MAURO C. CASCI of LEONARDO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.